UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------------X
                                                                       :
TATYANA RUZHINSKAYA, as Administratix of the                           :
Estate of Marina Rochniak, Deceased, on behalf of                      :
themselves and all others similarly situated,                          :   14 Civ. 2921 (PAE)
                                                                       :
                                             Plaintiff,                :        ORDER
                                                                       :
                           -v-                                         :
                                                                       :
HEALTHPORT TECHNOLOGIES, LLC,                                          :
                                                                       :
                                             Defendant.                :
                                                                       :
-----------------------------------------------------------------------X

PAUL A. ENGELMAYER, District Judge:

        The Court has reviewed the parties’ joint letter, Dkt. 367 (“Joint Letter”), addressing next

steps in this litigation, in light of the Second Circuit’s November 1, 2019 remand. The limited

purpose of the remand was to return Beth Israel to the case and to litigate plaintiff’s dismissed

claims against Beth Israel to conclusion, so as to assure that any answers to the questions that the

Second Circuit intends to certify to the New York Court of Appeals are given with due

sensitivity to the distinct postures presented by claims against a non-provider, such as defendant

HealthPort Technologies, LLC (“HealthPort”), and a provider, such as voluntarily dismissed

defendant Beth Israel Medical Center (“Beth Israel”). 1




1
 Of the two questions that the Circuit has stated it intends to certify, the first—whether a non-
provider can be liable to a records requester under § 18—applies only to claims against a non-
provider such as HealthPort. The second question—how “costs incurred” should be calculated
under § 18—is germane to claims against a provider. It would be germane to claims against a
non-provider only if this Court’s holding that a non-provider cannot be statutorily liable under
§ 18 were reversed. (This Court’s ruling earlier in the case as to how “costs incurred” are
properly tabulated in a case against vendor HealthPort was mooted by its later determination that
§ 18 does not permit claims against a non-provider.)
           The limited purpose of this remand—to restore Ruzhinskaya’s claims against Beth Israel

and to bring these to a final judgment—informs the Court’s resolution of the issues raised by the

parties:

           1.     Temporal expansion of class period: Ruzhinskaya asks the Court to move the end

date of the Class Period from December 31, 2015 to the present (i.e., December 2019). Joint

Letter at 2. The Circuit’s limited remand, however, was for an entirely separate purpose. It does

not afford any charter for expanding the class period or the temporal scope of the litigation. And

an order to this effect would significantly expand the scope of this case, and needlessly reopen

discovery, including as to whether the various practices at issue (e.g., as to charges imposed

upon records requesters) during the four ensuing years differed from those in the class period.

Further, there is no reason to assume that Ruzhinskaya, the sole plaintiff, made any records

requests of Beth Israel during the past four years, potentially raising questions about whether she

would be an adequate class representative as to a later period, during which relevant practices

may differ. The Court accordingly denies the request to modify the class period. In light of this

ruling, the Court denies as moot Ruzhinskaya’s request for discovery from any party as to any

subjects covering the years 2016 forward. See Joint Letter at 3 (noting that plaintiff will seek

data as to records requests and costs incurred from 2016 forward).

           2.     Expansion of nature of Ruzhinskaya’s claims against Beth Israel: In its ruling

granting summary judgment to HealthPort, the Court recognized that, although a provider such

as Beth Israel who passes along a vendor’s charge for its services to the record requester may

ordinarily treat these as a “cost incurred” by the provider, in theory, a plaintiff could allege under

§ 18 that a provider had failed to explore the availability of lower cost vendors and thereby came

to impose an unreasonable charge. Seizing on this language, Ruzhinskaya proposes to undertake

discovery into Beth Israel’s diligence in connection with the retention of HealthPort. The Court,

                                                  2
however, has examined Ruzhinskaya’s Second Amended Complaint against Beth Israel, Dkt. 39,

and neither it nor Ruzhinskaya’s preceding complaints make allegations along these lines. The

Court accordingly will not permit Ruzhinskaya to pursue such a new theory of § 18 liability, or

to seek discovery aimed at substantiating such a new theory. See Joint Letter at 3 (noting that

plaintiff intends to seek discovery from Beth Israel regarding its diligence as to the availability of

lower-priced vendors).

       3.      Completion of discovery: Because Beth Israel was voluntarily dismissed from the

case before discovery closed, both Ruzhinskaya and Beth Israel are entitled to complete

discovery as to the claims that Ruzhinskaya has brought against Beth Israel. As to the additional

discovery Ruzhinskaya seeks, in light of the above rulings declining to allow the expansion of

her claims temporally or otherwise, the only added discovery she seeks consists of “updated cost

data for Beth Israel and HealthPort” during the existing class period. Id. at 3. Although it is not

clear what if any additional cost data Ruzhinskaya intends to pursue for this period, the Court

will permit Ruzhinskaya to pursue discovery, if any, on this discrete subject, albeit on an

expedited basis. As to Beth Israel, it does not identify any additional discovery it seeks. That,

however, may be based on Beth Israel’s proposal—which the Court rejects—that discovery be

stayed and the Court permit motions for summary judgment based on the discovery taken to date.

See Joint Letter at 4. 2 The Court accordingly will permit Ruzhinskaya and Beth Israel a limited

period of time in which to complete discovery on the claims against Beth Israel. Such discovery

is to be completed by February 7, 2020. This date will not be extended. The Court directs

counsel to meet and confer to submit, by January 7, 2020, a letter reflecting their agreed-upon


2
  Although existing discovery may prove to supply a basis for resolving this case on summary
judgment, to assure that the New York Court of Appeals receives the certified questions on a
complete record, it is necessary first to complete discovery. Resolution of Ruzhinskaya’s claims
on an incomplete record would needlessly invite the risk of a remand to round out the record.

                                                  3
plan as to any outstanding discovery. For avoidance of doubt, counsel are at liberty to agree that

no further discovery is merited. Following the close of discovery, the Court will set a schedule

for, and entertain, summary judgment motions.

       4.      Amendment of class certification order to include claims against Beth Israel: At

present, a class has been certified as to the claims against HealthPort, but, because Beth Israel

had been voluntarily dismissed from the case prior to the Court’s rulings on class certification,

there has not been a class certified as to the claims against Beth Israel. These claims at present

are limited to Ruzhinskaya’s claims in her individual capacity. Given the nature of the evidence

in this case, the Court is not aware of any non-frivolous factual basis on which Beth Israel can

oppose amending the class certification order to add class claims against Beth Israel, provided

that these track and do not expand upon Ruzhinskaya’s existing claims. Further, in light of the

forthcoming summary judgment motions practice, such an amendment would ensure that the

claims against both defendants arising out of substantially the same facts were resolved on a

class basis. The Court directs counsel to confer on this issue and to submit, also by January 7,

2020, a joint letter setting out their respective views as to amending the class certification order

to include the claims against Beth Israel. Counsel are also to confer upon the text of, and to

submit, a proposed order to this effect.

       5.      Summary judgment motions: Following the completion of outstanding discovery,

if any, the Court will set an expedited schedule for the briefing of summary judgment motions.

As with the summary judgment motions that the Court resolved as between Ruzhinskaya and

HealthPort, the Court will direct counsel for Ruzhinskaya and Beth Israel to file a statement of

Joint Stipulated Facts, or JSF, prior to the onset of summary judgment briefing. To expedite this

process, counsel for Ruzhinskaya and Beth Israel are directed forthwith to meet and confer to

determine whether Beth Israel is prepared to stipulate to the facts contained in the JSF executed

                                                  4
by Ruzhinskaya and HealthPort, see Dkt. 320, and whether the parties believe that additional

facts can be stipulated to that either party believes are germane to Ruzhinskaya’s claims against

Beth Israel. While a JSF will not be due until after the close of additional fact discovery, if any,

on February 7, 2020, the Court asks Ruzhinskaya and Beth Israel, in their January 7, 2020 joint

letter, to notify the Court whether Beth Israel has agreed to stipulate to the facts contained in the

existing JSF between Ruzhinskaya and HealthPort.

       SO ORDERED.


                                                       PaJA.�
                                                       __________________________________
                                                             PAUL A. ENGELMAYER
                                                             United States District Judge
Dated: December 23, 2019
       New York, New York




                                                  5
